United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2488
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
William Edward Simmons,                   *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: December 17, 1999
                                Filed: January 10, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

        Having been convicted of conspiring to distribute cocaine base, William Edward
Simmons filed his notice of appeal twenty days after judgment was entered in the
district court. Although Simmons’ notice of appeal is untimely, see Fed. R. App. P.
4(b)(1)(A)(i), we remand the case to the district court to determine whether the time for
filing a notice of appeal should be extended under Fed. R. App. P. 4(b)(4). See United
States v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-